DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-179268, filed on 09/14/2016.

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 03/11/2019, 05/03/2019, and 06/30/2020 have been considered.
The references cited in the PCT international search report by the European Patent Office have been considered by the examiner.

Drawings
The drawings were received on 03/11/2019. These drawings are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “computation processing device is configured to” in claims 2-9; and “remote turbulence measurement device” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “airspeed measurement device” and “acceleration measurement device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (a) Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or (b)  Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
CLAIM 6 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: ‘’reference speed”. The language as stated does not distinctly define what is meant by “reference speed” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “reference speed” will be interpreted as “airspeed, average airspeed, moving average airspeed, overspeed, inertial speed, ground speed, target speed, predicted speed, anticipated speed, equivalent airspeed, error airspeed, stipulated airspeed, inertial velocity, or estimated airspeed”.
CLAIM 7 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “while considering a configuration of the aircraft”. The language as stated does not distinctly define what is meant by “while considering a configuration of the aircraft” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “while considering a configuration of the aircraft” will be interpreted as “any in-flight, preflight, acceleration (deceleration, or zero accelerations), or turbulent conditions”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of “airspeed measurement device” and “acceleration measurement device”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 2-5, and 8-9 are rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahara (US 8434358 B2) in view of Hall (US 20140129057 A1).
Re. CLAIM 1, Asahara teaches, An aircraft speed information providing system comprising (Asahara: The object of the present invention is to provide an air data sensor that does not require an external input of a reference velocity as a Doppler LIDAR, has a function of autonomously determining the absolute airspeed, and has no position error. The optical air data sensor in accordance with the present invention is an optical air data sensor, mounted on an aircraft, for emitting a laser light as a transmission light into atmosphere, and then receiving a laser scattered light produced by scattering of the laser light by aerosol present in the atmosphere as a reception light, thereby to measure an airspeed and a wind velocity of airflow in a distant region on the basis of a Doppler shift amount between the transmission light and the reception light, wherein a true airspeed is autonomously measured, without setting a reference velocity, by successively sweeping a frequency offset corresponding to a reference velocity for providing an offset to a measurement frequency, and performing this sweeping within a frequency range in which the Doppler shift amount is measured. [ABS]); an airspeed measurement device that measures a present airspeed of an aircraft (Asahara: The optical air data sensor in accordance with the present invention can measure a true airspeed without setting a reference velocity. (Col. 3, Ln. 45-47).); a remote turbulence measurement device that is installed in the aircraft and measures remote turbulence in front of the aircraft (Asahara: FIG. 7 is an explanatory drawing illustrating the configuration of a turbulence measurement device according to Embodiment 4 of the present invention; and (Col. 4, Ln. 7-9); In fig.7 the installed measurement device can be observed.).
Asahara is silent as to, an acceleration measurement device that measures present acceleration of the aircraft; a computation processing device that calculates a predicted airspeed of the aircraft on a basis of the measured present airspeed and present acceleration and the remote turbulence measured by the remote turbulence measurement device.
However, Hall teaches, This body acceleration is measured directly by the accelerometers within an Inertial Measurement Unit (IMU) comprised in the aircraft. This relation conveniently (¶[0071]); and According to a second aspect, the object is achieved by a device adjusted to navigate an aircraft. The device comprises means for measuring a ground speed associated with the aircraft and means for estimating an airspeed of the aircraft based on an acceleration aB of the aircraft and controlled aerodynamic forces applied to the aircraft. The device comprises means for estimating a wind field experienced by the aircraft based on the ground speed and the airspeed. Furthermore, the device comprises means for navigating the aircraft based on the estimated wind field (¶[0026]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft speed information system disclosed by Asahara to include acceleration measurement and airspeed prediction based on airspeed, acceleration, and turbulence taught by Hall. One of ordinary skill in the art would have been motivated to make this modification in order to navigating an aircraft based on the estimated wind field. In this case continuous acceleration data is interpreted as "an acceleration measurement device that measures present acceleration of the aircraft". In this case, estimates an airspeed is interpreted as predicted airspeed. In this case, wind field is interpreted as remote turbulence.
Re. CLAIM 10, Asahara teaches, An aircraft speed information providing method, comprising (Asahara: The object of the present invention is to provide an air data sensor that does not require an external input of a reference velocity as a Doppler LIDAR, has a function of autonomously determining the absolute airspeed, and has no position error. The optical air data sensor in accordance with the present invention is an optical air data sensor, mounted on an aircraft, for emitting a laser light as a transmission light into atmosphere, and then receiving a laser scattered light produced by scattering of the laser light by aerosol present in the atmosphere as a reception light, thereby to measure an airspeed and a wind velocity of airflow in a distant region on the basis of a Doppler shift amount between the transmission light and the reception light, wherein a true airspeed is autonomously measured, without setting a reference velocity, by successively sweeping a frequency offset corresponding to a reference velocity for providing an offset to a measurement frequency, and performing this sweeping within a frequency range in which the Doppler shift amount is measured. [ABS]); by a computation processing device installed in an aircraft, inputting data on remote turbulence in front of an aircraft measured by a remote turbulence measurement device installed in the aircraft (Asahara: FIG. 7 is an explanatory drawing illustrating the configuration of a turbulence measurement device according to Embodiment 4 of the present invention; and (Col. 4, Ln. 7-9); In fig.7 the installed measurement device can be observed.).
Asahara is silent as to, calculating a predicted airspeed of the aircraft on a basis of the data on the remote turbulence and respective data on a present airspeed and acceleration of the aircraft.
However, Hall teaches, According to a second aspect, the object is achieved by a device adjusted to navigate an aircraft. The device comprises means for measuring a ground speed associated with the aircraft and means for estimating an airspeed of the aircraft based on an (¶[0026]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft speed information system disclosed by Asahara to include acceleration measurement and airspeed prediction based on airspeed, acceleration, and turbulence taught by Hall. One of ordinary skill in the art would have been motivated to make this modification in order to navigating an aircraft based on the estimated wind field. In this case, estimates an airspeed is interpreted as predicted airspeed. In this case, wind field is interpreted as remote turbulence.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahara (US 8434358 B2) in view of Hall (US 20140129057 A1) as applied to claim 1 above, and further in view of Builta (US 20080308682 A1).
Re. CLAIM 2, Asahara in view of Hall are silent as to, the computation processing device is configured to further calculate a variation amount of the predicted airspeed.
However, Builta discloses, Typical closed-loop systems control the velocity of the aircraft using either the airspeed or the inertial velocity. Airspeed is defined as the forward velocity of the aircraft relative to the air mass in which the aircraft is flying, whereas inertial velocity is defined as the forward velocity of the aircraft relative to the ground over which the aircraft is flying. The flight control system compares the commanded velocity (airspeed or inertial velocity) to the measured velocity, and the difference between the commanded velocity and (¶[0003]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft speed information system disclosed by Asahara in view of Hall to include a variation calculation taught by Builta. One of ordinary skill in the art would have been motivated to make this modification in order to proportionately correct a velocity error.
Re. CLAIM 3, Asahara in view of Hall are silent as to, the computation processing device is configured to calculate the predicted airspeed and the variation amount at each of a plurality of times.
However, Builta discloses, Typical closed-loop systems control the velocity of the aircraft using either the airspeed or the inertial velocity. Airspeed is defined as the forward velocity of the aircraft relative to the air mass in which the aircraft is flying, whereas inertial velocity is defined as the forward velocity of the aircraft relative to the ground over which the aircraft is flying. The flight control system compares the commanded velocity (airspeed or inertial velocity) to the measured velocity, and the difference between the commanded velocity and the measured velocity is the velocity error. When the velocity error is not zero, the control system inputs a corrective command to one or more system of the aircraft, such as throttles in a fixed-wing aircraft or rotor blade pitch in a helicopter, to increase or decrease the measured velocity in order to achieve a zero velocity error. Typically, the corrective command is (¶[0003]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft speed information system disclosed by Asahara in view of Hall to include a plurality of variation calculation taught by Builta. One of ordinary skill in the art would have been motivated to make this modification in order to continuously check for corrections in a velocity error. In this case, closed-loop system is interpreted as continuously calculating at a plurality of times.
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahara (US 8434358 B2) in view of Hall (US 20140129057 A1) and Builta (US 20080308682 A1) as applied to claim 2 above, and further in view of Inokuchi (JP 2010217077 A).
Re. CLAIM 4, Asahara in view of Hall and Builta are silent as to, the computation processing device is configured to cause a cockpit instrument to display the calculated predicted airspeed and variation amount.
However, Inokuchi teaches, Of course, the air resistance increases as the speed increases, so the actual speed increase will be smaller than this, but the maximum value that can be considered as an overspeed warning should be used. Doppler LIDAR can measure the difference between W1 and W2 in several tens of seconds, so if the above estimated V2 exceeds the maximum operating speed limit stipulated in the flight regulations, voice and warning will be given. The overspeed warning is automatically issued by overwriting the written warning text regardless of the display mode of the light or flat panel display (¶[0035]). In the same way as in the previous section, if V2 falls below the minimum operating speed limit stipulated in the flight regulations, the text warning text will be overwritten regardless of the display mode of the voice, warning light or flat panel display. By doing so, a slowdown alarm is (¶[0036]). Since the speed that aerodynamically affects the aircraft is the equivalent airspeed, the true airspeed measured by the Doppler LIDAR is converted to the equivalent airspeed based on the pressure information measured at the static pressure holes.... Here, the velocity information at the aircraft position (measured value by the Pitot tube) is subtracted from the rider measurement information to calculate the wind speed at each front position. The operation is such that the magnitude of the wind speed value and the difference information between the distant and the vicinity are obtained to check the wind shear, etc., and an alarm is output when the specified limit is exceeded. This wind speed data is displayed on the cockpit instrument, and near and far data are separated and compared, and a speed warning is issued by the above procedure (¶[0037]). Therefore, if the speed cannot be measured due to a malfunction of the barometric pressure system, the barometric pressure is calculated based on the standard atmospheric pressure table using the altitude information from the GPS navigation system according to the signal flow shown by the broken line, and measured by the Doppler LIDAR. The average value only in the vicinity of the airspeed is displayed on the cockpit instrument as the equivalent airspeed. Therefore, it is appropriate to display a moving average value of about 3 seconds for the airspeed measured by the Doppler LIDAR. Wind speed data and speed warnings can be displayed in the same way (¶[0038]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft speed information system disclosed by a modified Asahara to include voice, light, and text warnings taught by Inokuchi . One of ordinary skill in the art would have been motivated to make this modification in order to prompt user 
Re. CLAIM 5, Asahara in view of Hall and Builta are silent as to, the computation processing device is configured to generate a warning notification when the predicted airspeed considering the calculated variation amount is within a warning region.
However, Inokuchi teaches, Of course, the air resistance increases as the speed increases, so the actual speed increase will be smaller than this, but the maximum value that can be considered as an overspeed warning should be used. Doppler LIDAR can measure the difference between W1 and W2 in several tens of seconds, so if the above estimated V2 exceeds the maximum operating speed limit stipulated in the flight regulations, voice and warning will be given. The overspeed warning is automatically issued by overwriting the written warning text regardless of the display mode of the light or flat panel display (¶[0035]). In the same way as in the previous section, if V2 falls below the minimum operating speed limit stipulated in the flight regulations, the text warning text will be overwritten regardless of the display mode of the voice, warning light or flat panel display. By doing so, a slowdown alarm is automatically issued (¶[0036]). Since the speed that aerodynamically affects the aircraft is the equivalent airspeed, the true airspeed measured by the Doppler LIDAR is converted to the equivalent airspeed based on the pressure information measured at the static pressure holes.... Here, the velocity information at the aircraft position (measured value by the Pitot tube) is subtracted from the rider measurement information to calculate the wind speed at each front position. The operation is such that the magnitude of the wind speed value and the difference (¶[0037]). Therefore, if the speed cannot be measured due to a malfunction of the barometric pressure system, the barometric pressure is calculated based on the standard atmospheric pressure table using the altitude information from the GPS navigation system according to the signal flow shown by the broken line, and measured by the Doppler LIDAR. The average value only in the vicinity of the airspeed is displayed on the cockpit instrument as the equivalent airspeed. Therefore, it is appropriate to display a moving average value of about 3 seconds for the airspeed measured by the Doppler LIDAR. Wind speed data and speed warnings can be displayed in the same way (¶[0038])
Re. CLAIM 6, as best understood, Asahara in view of Hall and Builta are silent as to, the computation processing device is configured to calculate a target airspeed on a basis of a difference between the calculated predicted airspeed and present airspeed, the calculated variation amount, and a reference speed.
However, Inokuchi teaches, Of course, the air resistance increases as the speed increases, so the actual speed increase will be smaller than this, but the maximum value that can be considered as an overspeed warning should be used. Doppler lidar can measure the difference between W1 and W2 in several tens of seconds, so if the above estimated V2 exceeds the maximum operating speed limit stipulated in the flight regulations, voice and warning will be given. The overspeed warning is automatically issued by overwriting the written warning text regardless of the display mode of the light or flat panel display (¶[0035]). In the same way as in the previous section, if V2 falls below the minimum operating speed limit stipulated in the flight regulations, the text warning text will be overwritten regardless of the display mode of the voice, warning light or flat panel display. By doing so, a slowdown alarm is automatically issued (¶[0036]). Therefore, it is appropriate to display a moving average value of about 3 seconds for the airspeed measured by the Doppler lidar....The average value only in the vicinity of the airspeed is displayed on the cockpit instrument as the equivalent airspeed (¶[0037]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft speed information system disclosed by a modified Asahara to include a target airspeed on a basis of a difference between the calculated predicted airspeed and present airspeed, the calculated variation amount, and a reference speed  taught by Inokuchi . One of ordinary skill in the art would have been 
Re. CLAIM 7, as best understood, Asahara in view of Hall and Builta are silent as to, calculate the target airspeed while considering a configuration of the aircraft.
However, Inokuchi teaches, Eddy has been attracting attention in recent years as a main cause of aircraft accidents, and Doppler lidar using laser light has been researched and developed as a device mounted on an aircraft to detect eddy in advance (see, for example, Non-Patent Document 1). .)..... Therefore, if the device automatically determines that a danger or abnormality is imminent and has a function to notify the pilot, it is only necessary to observe the display screen at that time, which is a burden on the pilot. Can be reduced (¶[0002]); Of course, the air resistance increases as the speed increases, so the actual speed increase will be smaller than this, but the maximum value that can be considered as an overspeed warning should be used. Doppler lidar can measure the difference between W1 and W2 in several tens of seconds, so if the above estimated V2 exceeds the maximum operating speed limit stipulated in the flight regulations, voice and warning will be given. The overspeed warning is automatically issued by overwriting the written warning text regardless of the display mode of (¶[0035]). In the same way as in the previous section, if V2 falls below the minimum operating speed limit stipulated in the flight regulations, the text warning text will be overwritten regardless of the display mode of the voice, warning light or flat panel display. By doing so, a slowdown alarm is automatically issued (¶[0036]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft speed information system disclosed by a modified Asahara  to include target airspeed taught by Inokuchi . One of ordinary skill in the art would have been motivated to make this modification in order to assist a user in maintaining a stipulated airspeed. In this case, a warning if impending airspeed is below or above a safe operation range an alarm sounds, is interpreted as "a targeted airspeed" within a safe operation range. In this case, "considering a configuration of the aircraft" is interpreted as “flying”.
Re. CLAIM 8, Asahara in view of Hall and Builta are silent as to, the computation processing device is configured to cause the cockpit instrument to display the calculated target airspeed.
However, Inokuchi teaches, Eddy has been attracting attention in recent years as a main cause of aircraft accidents, and Doppler lidar using laser light has been researched and developed as a device mounted on an aircraft to detect eddy in advance (see, for example, Non-Patent Document 1). .)..... Therefore, if the device automatically determines that a danger or abnormality is imminent and has a function to notify the pilot, it is only necessary to observe the display screen at that time, which is a burden on the pilot. Can be reduced (¶[0002]); If this predicted airspeed exceeds the maximum operational limit speed stipulated in the flight regulations, or falls below the stall speed or minimum maneuvering speed, it will be (¶[0021]); [0035] Doppler lidar can measure the difference between W1 and W2 in several tens of seconds, so if the above estimated V2 exceeds the maximum operating speed limit stipulated in the flight regulations, voice and warning will be given. The overspeed warning is automatically issued by overwriting the written warning text regardless of the display mode of the light or flat panel display (¶[0035]). In the same way as in the previous section, if V2 falls below the minimum operating speed limit stipulated in the flight regulations, the text warning text will be overwritten regardless of the display mode of the voice, warning light or flat panel display. By doing so, a slowdown alarm is automatically issued (¶[0036]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft speed information system disclosed by a modified Asahara to include a target speed display taught by Inokuchi. One of ordinary skill in the art would have been motivated to make this modification in order to notify a user to stay within a stipulated airspeed range. In this case, a warning if impending airspeed is below or above a safe operation range an alarm sounds, is interpreted as "a targeted airspeed" within a safe operation range. In this case, an airspeed above or below "stipulated regulations" is interpreted as "calculated target airspeed".
Re. CLAIM 9, Asahara in view of Hall and Builta are silent as to, the computation processing device is configured to calculate control data for automatic thrust control on a basis of the calculated target airspeed.
However, Inokuchi teaches, System 23 is a closed-loop feedback system that uses both airspeed and inertial velocity (ground speed) to determine the appropriate throttle response to (¶[0026]); System 57 is a closed-loop feedback system that uses both airspeed and inertial velocity (ground speed) to determine the appropriate throttle response to changes in inertial velocity (¶[0037]); There is a need for an automatic control system for controlling the airspeed of aircraft that minimizes the undesirable accelerations encountered by passengers on the aircraft (¶[0013]). Therefore, it is an object of the present invention to provide for an automatic control system for controlling the airspeed of aircraft that minimizes the undesirable accelerations encountered by passengers on the aircraft (¶[0014]). A flight control system for an aircraft receives a selected value of a first parameter, which is either the airspeed or inertial velocity of the aircraft. A primary feedback loop generates a primary error signal that is proportional to the difference between the selected value and a measured value of the first parameter. A secondary feedback loop generates a secondary error signal that is proportional to the difference between the selected value of the first parameter and a measured value of a second flight parameter, which is the other of the airspeed and inertial velocity. The primary and secondary error signals are summed to produce a velocity error signal, and the velocity error signal and an integrated value of the primary error signal are summed to produce an actuator command signal. The actuator command signal is then used for operating aircraft devices to control the first parameter to minimize the primary error signal. o The present invention provides for several advantages, including: (1) reduction of unwanted longitudinal acceleration caused by automatic responses to head-on gusts and air turbulence; (2) reduction of the automatic engine power changes caused as a response to air turbulence; (3) increase of the stability for a flight control system, thus reducing the overshoots and undershoots caused by turbulence and commanded changes; and (4) improvement of the (¶[0015]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an airspeed information system disclosed by a modified Asahara to include throttle control taught by Inokuchi . One of ordinary skill in the art would have been motivated to make this modification in order to incorporate ease of use or mitigate user error. In this case, controlling "airspeed, inertial velocity, and throttle response" is interpreted as "thrust control". In this case, "A flight control system for an aircraft receives a selected value of a first parameter, which is either the airspeed or inertial velocity of the aircraft" is interpreted as "target airspeed".
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MATAYOSHI US 20070236367 A1
ROGERS US 20130311013 A1
DEKER US 20080119971 A1
TANAKA WO 0181946 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3663 
                                                                                                                                                                                                       /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663